Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment after non-final office action filed April 27, 2021 is acknowledged.  Claim 11 was amended and claims 1-16 are pending in the instant application.  The restriction was deemed proper and made FINAL in the previous office action.  Claims 1-10 and 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Claim 11 is examined on the merits of this office action.


Withdrawn Objections/Rejections
The objection to claim 11 is withdrawn in view of amendment of the claim filed April 27, 2021.  However, a new objection to claim 11 is found below.

The rejection of claim 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of amendment of claim 11 filed April 27, 2021.

The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amendment of the claims filed April 27, 2021.

The rejection of claim(s) 11 under 35 U.S.C. 102(a)(1) as being anticipated by Chan (Queen Mary University of London, Centre for Endocrinology, William Harvey Research Institute, Electronic Thesis, 2009) is withdrawn in view of amendment of the claims filed April 27, 2021.

Chan (Queen Mary University of London, Centre for Endocrinology, William Harvey Research Institute, Electronic Thesis, 2009)) is withdrawn in view of amendment of the claims filed April 27, 2021.

The rejection of Claim 11 on the ground of nonstatutory double patenting as being unpatentable over claims 11-17 of copending Application No. 16/088727 (co-pending reference application) is withdrawn in view of amendment of the claims filed April 27, 2021. 

New Objection
Claim 11 is objected for the following informality: Instant claim 11 claims “A method for inducing immunity to treat and/or prevent MRAP2 expressing cancer in a subject in need thereof, comprising administering, to the subject, the following polypeptide (a) having immunity-inducing, or a recombinant vector comprising a polynucleotide encoding the polypeptide and capable of expressing said polypeptide in vivo: BIRCH, STEWART, KOLASCH & BIRCH, LLPADM/ETP/IasApplication No.: 16/084,100Docket No.: 1254-0610PUS1 Art Unit 1654Page 4 of 10 Reply to Office Action of February 17, 2021 (a) a polypeptide consisting of the full-length sequence of the amino acid sequence represented by SEQ ID NO: 2, 4, 6, or 8.”  It is suggested for clarity purposes that Applicant amend claim 11 to recite “A method for inducing immunity to treat and/or prevent MRAP2 expressing cancer in a subject in need thereof, comprising administering, to the subject (a) a polypeptide consisting of the full-length sequence of the amino acid sequence represented by SEQ ID NO: 2, 4, 6, or 8 or a recombinant vector comprising a polynucleotide encoding the polypeptide and capable of expressing said polypeptide in vivo, wherein the peptide has immunity-inducing activity.  

New Rejections
Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), paragraph, because the specification, while being enabling for inducing immunity and treat specific cancer types, does not reasonably provide enablement for prevention MRAP2 expressing cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
To comply with the enablement requirements of 35 U.S.C. §112, first paragraph, a specification must adequately teach how to make and how to use a claimed invention throughout its scope, without undue experimentation.  Plant Genetic Systems N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).  There are a variety of factors which may be considered in determining whether a disclosure would require undue experimentation.  These factors include: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The Nature of the Invention/ The breadth of claims
The claims are drawn to “A method of inducing immunity to treat and/or prevent MRAP2 expressing cancer in a subject comprising administering ….one of SEQ ID NOS: 2, 4, 6, 8 (see claim 11).  Applicants specification states “[0035] In this case, the target cancer, which is not particularly limited, is any cancer that expresses MRAP2, preferably, a cancer that significantly more highly expresses MRAP2 than normal cells, specifically, leukemia, malignant lymphoma, lung cancer, brain tumor, colon cancer, melanoma, neuroblastoma, pancreatic cancer, stomach cancer, liver cancer, ovarian cancer, esophageal cancer, kidney cancer, mastocytoma or perianal adenocarcinoma. Examples of these specific cancers include, but are not limited to, acute non-lymphocytic leukemia, chronic lymphocytic leukemia, acute granulocytic leukemia, chronic granulocytic leukemia, acute promyelocytic leukemia, adult T-cell leukemia, aleukemic leukemia, leukocythemic leukemia, basophilic leukemia, blastic leukemia, bovine 
The breadth of the claims exacerbates the complex nature of the subject matter to which the present claim is directed.  The claims are extremely broad due to the vast number of possible cancers and tumor types encompassed by the claims.  Furthermore, there are numerous subspecies within the species of cancers.  For example, cancer is not a single disease, or cluster of closely related disorders. 
There are hundreds of cancers that express MRAP2, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in pretty much every part of the body. There is not a known one compound that can treat all cancer types given the variability in cancer types.  Applicants have failed to provide any nexus between MRPA2 expression and treatment/prevention of cancer broadly.


The State of the Prior Art and the predictability or unpredictability of the art
While the state of the art is relatively high with regard to treatment of specific cancer types with specific therapeutics, the state of the art with regard to treatment of cancers/tumors broadly or prevention of cancer is limited.  There is no one treatment in the prior art or in the Applicant’s specification that will treat all or prevent any cancer type.  

Jackson (Front. Neurosci., 10 June 2015) teaches “Melanocortin receptor accessory proteins (MRAPs) are regulators of the melanocortin receptor family. MRAP is an essential accessory factor for the functional expression of the MC2R/ACTH receptor. The importance of MRAP in adrenal gland physiology is demonstrated by the clinical condition familial glucocorticoid deficiency type 2. The role of its paralog melanocortin-2-receptor accessory protein 2 (MRAP2), which is predominantly expressed in the hypothalamus including the paraventricular nucleus, has recently been linked to mammalian obesity. Whole body deletion and targeted brain specific deletion of the Mrap2 gene result in severe obesity in mice. Interestingly, Mrap2 complete knockout (KO) mice have increased body weight without detectable changes to food intake or energy expenditure” (See abstract).  Jackson further teaches “One study assessed MC2R, MRAP, and MRAP2 expression in human adrenal tissue derived from normal and hyperplastic adrenal gland, and from adrenocortical adenomas and carcinomas.  Their data suggested that the effect of ACTH stimulation on the expression of the ACTH receptor complex comprising MC2R, MRAP and MRAP2 assists in the production of a functioning complex, although the level of MRAP2 being insufficient to reduce its sensitivity to ACTH” (see “MRAPS and Adrenal disease”, fourth paragraph).
However, there is nothing in the prior art that discusses use MRAP2 peptides/proteins for treatment of cancer or prevention of any cancer.
Though Applicants have shown an antitumor effect with expression of MRAP2 with mouse leukemia cells and mouse neuroblastoma cells line this is not sufficient for enablement of treatment/prevention of any MRAP2 expressing cancer/tumor types with MRPA2 (SEQ ID Nos:2, 4, 6 or 8) given the vast number of cancer cell types, various mechanism of pathogenesis of each cancer cell type, the varying methods of treatment and the unpredictability of treating cancer broadly.
With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219  notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, the invention is directed toward medicine and is therefore physiological in nature.  It is well In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  There is a general lack of predictability in the pharmaceutical art. In re Fisher, 427, F. 2d 833, 166, USPQ 18 (CCPA 1970).  Where the predictability in the art is low, Applicant is required to provide greater disclosure and guidance to comply with the enablement requirement.  MPEP § 2164.03.
The prior art pertaining to the treatment of cancer broadly is highly complex and unpredictable (see prior art description above and the breadth and complexity of the genus claimed).  The prior art pertaining to treatment of all cancer types with one agent is non-existent. 

Amount of Guidance/The Presence or Absence of Working Examples
	The guidance provided is very limited.  The specification fails to provide guidance on how to treat or prevent any MRAP2 expressing cancer.  
	In the instant case, Applicants examine the antitumor effects of MRAP2 (melanocortin 2 receptor accessory protein 2) via a DNA vaccine (see page 33, section (2) and page 34 section (3)).  Applicants further describe preparation of a recombinant vector expressing human MRAP2 in vivo (see page 34, section (4)); the antitumor effects of human MRAP2 by DNA vaccine (see page 36, section (6)).  In particular, Applicants look at the anti-tumor effect of MRAP2 on mouse leukemia cells and mouse neuroblastoma cells lines.  Applicants found significant reduction in the tumor cell size with human MRAP2 (see paragraphs 0084-0085). 

The quantity of experimentation needed
	Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, and especially in view of the factors stated above, the quantity of experimentation needed is expected to be great.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654